Per Curiam.
An alternative writ of mandamus alleges arbitrary and unauthorized action of the County Commissioners in ordering reductions to be made in the assesed valuations of practically all of the property in the county, and that because the Tax Assessor refused to comply with such illegal action, the County Commissioners refuse to approve and certify to the tax books. The writ then in effect commanded the County Commissioners to proceed with their duties with reference to the authentication of the tax books.
The alternative writ was dismissed on demurrer. Writ of error was taken.
While the command of the alternative writ may not be correctly framed, it may- be- amended, or if the allegations of the alternative writ are not controverted an appropriate peremptory writ may be awarded.
Reversed for appropriate proceedings.
Taylor, Wi-iitfield and West, J. J., concur.
Ellis, J., dissents.